                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

LEWIS OWENS,                                 )
    Plaintiff,                               )      Civil Action No. 7:19cv00297
                                             )
v.                                           )      MEMORANDUM OPINION
                                             )
M. LESTER, et al.,                           )      By: Michael F. Urbanski
     Defendants.                             )      Chief United States District Judge

       Plaintiff Lewis Owens, a Virginia inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983. On July 26, 2019, defendants filed a motion for summary

judgment and, on July 29, 2019, the court issued a notice pursuant to Roseboro v. Garrison, 528

F.2d 309, 310 (4th Cir. 2005). See ECF Nos. 70 and 73. The notice gave Owens twenty-one

days to file a response to the motion and advised him that, if he did not respond, the court would

“assume that Plaintiff has lost interest in the case, and/or that Plaintiff agrees with what the

Defendant[s] state[] in their responsive pleading(s).” See ECF No. 73. The notice further

advised Owens that, if he wished to continue with the case, it was “necessary that Plaintiff

respond in an appropriate fashion,” and that if he failed to file some response within the time

allotted, the court “may dismiss the case for failure to prosecute.” Id. Owens did not respond.

Therefore, the court will dismiss Owens’ complaint without prejudice for failure to prosecute.
                   25thday of August, 2019.
       ENTER: This ____
